Herskovitz v Herskovitz (2016 NY Slip Op 08443)





Herskovitz v Herskovitz


2016 NY Slip Op 08443


Decided on December 15, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 15, 2016

Acosta, J.P., Andrias, Moskowitz, Gische, Webber, JJ.


2471 303093/14

[*1]Keiko Herskovitz, Plaintiff-Appellant,
vMichael Herskovitz, Defendant-Respondent.


Elliott Scheinberg, New City, for appellant.
Kanfer & Holtzer, LLP, New York (Alison M. Trainor of counsel), for respondent.

Order, Supreme Court, New York County (Frank P. Nervo, J.), entered on or about July 31, 2015, which, to the extent appealed from as limited by the briefs, granted defendant husband Michael Herskovitz's motion for summary judgment, specifically finding that the parties' postnuptial agreement was determinative of all issues related to spousal maintenance, unanimously affirmed, without costs.
This appeal is based on the faulty premise that the parties' postnuptial agreement was "totally silent" on the issue of spousal maintenance. A plain reading of the agreement reveals that it was not silent on the issue at all, however, and clearly manifested the parties' intent to settle all economic affairs between them, including maintenance, in the event of divorce. The agreement clearly stated that it was settling all maintenance issues, and it did not award any maintenance. The IAS court properly interpreted the contract "so as to give effect to the intention of the parties as expressed in the unequivocal language employed" Morlee Sales Corp. v Manufacturers Trust Co. , 9 NY2d 16, 19 [1961]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 15, 2016
CLERK